department of the treasury internal_revenue_service washington d c cc dom fs corp tl-n-2771-97 and tl-n-2772-97 uilc number release date date internal_revenue_service national_office field_service_advice memorandum for from steven j hankin branch chief cc dom fs corp subject debt versus equity this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend conglomerate ultimate parent company u s parent company u s sub u s sub u s sub f sub f sub f sub foreign company f entity l instrument instrument instrument bbb ffg type xx preference shares type yy preference shares country country country country dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figurej dollar_figurek dollar_figuren dollar_figurep dollar_figurer dollar_figures dollar_figurev dollar_figurex country currency amount country currency amount b c p r s t u w x y z year t year v year w year x year y year z date date date date date date date date date date date date date aa bb cc dd ee ff gg jj kk ll mm nn pp qq rr ss tt vv uuth document 1-a document 1-b document 1-c document 1-d document 1-e document 1-f document 2-a document 2-b document 2-c document 2-d document 2-e document 2-f document 3-a document 3-b document 3-c document 4-a document 4-b document 4-c document 4-d document 5-a document 5-b document 5-c document 5-d document 5-e document 5-f issue s whether an instrument with a term of bb years received by a member of the u s consolidated_return group in exchange for the contribution of stock to a related foreign_corporation is in the nature of stock that would qualify for tax-free treatment under sec_351 or debt that would result in the recognition of substantial gain on the exchange conclusion based on the facts as we know them the instrument received in the date transaction appears to be equity rather than debt facts a procedural background your request seeks advice on whether loan stock exchanged in the date transaction as discussed below is debt or equity in the transaction on date a member of the u s consolidated_group received loan stock from a related foreign_entity which might be debt or equity the u s consolidated_group desires the non-recognition treatment accorded by sec_351 which allows non- recognition of gain_or_loss where property is transferred to a corporation solely in exchange for stock in such corporation and immediately_after_the_exchange such person is in control of the corporation the transaction we are requested to review involves a series of complex steps which raises many issues this memorandum responds to your question whether the instrument received should be treated as debt or equity and briefly addresses the taxpayer’s compliance with sec_367 in addition we have noted other potential issues to consider in developing this case b background ultimate parent company a foreign_corporation organized under the laws of country is the parent of u s parent company and its subsidiaries the u s consolidated_return group and foreign subsidiaries f sub f sub and f sub u s sub and u s sub are wholly owned subsidiaries of u s parent company u s sub and u s sub each own u of u s sub ultimate parent company owns the remaining t of u s sub u s parent company is the common parent of an affiliated_group_of_corporations that provides bbb u s sub the u s subsidiary that received the disputed security became part of the consolidated_group in year x f sub has issued three sets of loan stock described in instrument instrument and instrument your request seeks advice on the transaction that occurred on date in which u s sub reportedly received additional shares of loan stock valued at dollar_figureg in exchange for f sub stock f sub had a dollar_figurec basis in the f sub stock exchanged instrument on date jj shares of loan stock worth dollar_figurej were issued by f sub according to the terms of instrument of the dollar_figurej of loan stock issued and outstanding u s sub owned dollar_figurex and u s sub owned dollar_figured the rights of the holders of loan stock were subordinated to the rights of all other creditors in the event of liquidation the final redemption date for loan stock was in year v the interest or coupon rate was fixed at r per year and was made in two payments on june and december each year until the redemption date the loan stock was not convertible to any other security of f sub and was made redeemable at par plus any accrued interest upon the liquidation of f sub the loan stock and arrears in interest were converted into type yy preference shares for dollar_figureb per share type yy preference shares received fixed preferential dividends of r after payment of dividends to the type xx preference shares upon liquidation the assets were to be distributed to type xx preference shares to the type yy preference shares dollar_figureb to each type xx preference share country currency amount to each ordinary share dollar_figureb to each type yy preference share and the surplus to the ordinary shares type yy preference shares did not have rights to share in the profits of the company except for the r interest and the liquidation amounts type yy preference shares did not have the right to vote at general meetings except by resolution to allow them to vote or in the event the type yy preference shares were proposed to be canceled shareholders with more than w of the stock could convene a shareholders meeting provided there was a quorum of at least x of the nominal amount of the stock the rights of the shareholders could be modified by a y majority instrument did not provide for creditor remedies in the event of default on payments such as the right to accelerate both principal and interest in the event of default in addition the instrument was not guaranteed by any party instrument on date nn shares of loan stock worth dollar_figuren were authorized pursuant to instrument on date instrument provided for the redemption of all the outstanding loan stock on date according to the stock certificate attached to instrument all of the loan stock worth dollar_figurex owned by u s sub was re-executed and u s sub received dollar_figurex worth of loan stock according to document 3-c instrument was amended by instrument the major differences between instrument and instrument are that a f sub authorized vv more loan stock worth dollar_figurev more under instrument b the redemption due_date was shortened from cc to bb years and c the interest rate was increased to s f sub purportedly created the loan stock for the following stated reasons a the date of redemption was shortened to allow f sub to continue to treat this as debt in country due to changes in country law b to allow f sub to authorize more loan stock see document c and c to increase the interest rates from r to s for u s sub to recoup lost payments never received from f sub on loan stock see document 3-c 1document 3-c indicates that amendments were made to loan stock on date to increase the interest rate shorten the term date increase the authorized amount of loan stock and vary some of the coupon due dates documents 2-e and 4-b also indicate that the amendments occurred on date as well however document 3-a indicates that loan stock might not have been amended until date because the stock certificate for loan stock was exchanged for a loan stock certificate on date and not earlier the available information does not explain these inconsistencies date the transaction according to the conglomerate on date u s sub contributed qq shares in f sub to f sub in exchange for dollar_figureg of loan stock the adjusted_basis of f sub stock was dollar_figurec u s sub treated the transaction as a tax-free_exchange of property under sec_351 and thereby avoided a capital_gain of approximately dollar_figuref f sub contributed ee shares in f sub to f sub we are not certain what f sub received in exchange according to document 5-e f entity also transferred dollar_figurec and gg ordinary shares in foreign company to f sub p ursuant to the same plan the underlying premise of u s sub 1's position is that the loan stock issued by f sub is stock rather than debt as a result of the date transfer u s sub held a total of rr shares of loan stock worth a total of dollar_figurer the original dollar_figurex in addition to dollar_figureg acquired on date a u s sub 1’s position u s sub claims that the loan stock traded on date was equity for u s tax purposes u s sub in document 4-d sets forth three reasons why the loan stock possesses more equity than debt characteristics in three key areas - subordination under the terms of the instrument in the event of liquidation or redemption of f sub the rights of the holders of the instrument would be subordinated to the claims of all creditors u s sub claims that the rights of the holders of loan stock is subordinated to the ordinary share holders - maturity u s sub received an instrument that matured in bb years long maturity dates have the indicia of equity - thin_capitalization in document 4-d u s sub claims that the debt to equity ratio is tt to b events prior to date as a prelude to the date transaction a series of agreements between ultimate parent company group affiliates were undertaken according to document 1-f u s sub and f sub entered into an agreement on date whereby u s sub as the beneficial_owner of qq f sub shares agreed to procure the sale of f sub stock to f sub u s sub was identified in the document as the registered owner of the qq f sub shares consideration was to be satisfied by dollar_figureg of f sub 1’s loan stock according to document 1-f the agreement was assignable by u s sub according to document 2-a it was reported that u s sub had decided to sell as beneficial_owner qq shares in f sub to f sub the consideration of country currency amount was to be satisfied by the issue to u s sub of dollar_figureg in nominal amount of f sub 1’s loan stock the minutes thereafter reflect that u s sub 2’s chairman discussed the share sale agreement entered into between u s sub and f sub on date and a certificate for dollar_figureg in nominal amount of the loan stock which had been issued to u s sub in satisfaction of the consideration payable by f sub to u s sub under the share sale agreement thereafter u s sub 2’s board resolved to approve the share sale agreement and to accept the loan stock certificate ll issued by f sub and delivered to u s sub which was effective from date in full satisfaction of the consideration payable by f sub to u s sub under the share sale agreement the facts provided this office do not include the share sale agreement or any copies of f sub board meeting minutes or resolutions approving the purchase of f sub 2’s shares and issuance of dollar_figureg in nominal amount of loan stock in consideration of such shares also according to document 2-c entered on date certain members of the ultimate parent company group and l a citizen of country signed an agreement pursuant to which inter alia ultimate parent company agreed to purchase directly or indirectly from u s sub qq shares in the capital of f sub in connection with form sec_926 and filed by u s sub on date u s sub stated that on date u s sub contributed qq shares in f sub to f sub in exchange for dollar_figureg of s loan stock treatment of the loan stock by f sub and u s sub 2we note that these statements appear inconsistent with the information set forth in the agreement in document 1-f as well as u s sub 2’s minutes as noted in document 2-a according to the conglomerate f sub intended to treat the payments on loan stock under instrument as debt for country tax purposes and u s sub intended to treat the payments as dividends for u s tax purposes when loan stock was issued on date f sub was thinly capitalized according to document 2-f there was dollar_figurej in debt to approximately dollar_figurep in equity after loan stock was issued and up to date when loan stock was issued f sub never made any of the required semi-annual payments u s sub never attempted to collect the payments the available facts do not indicate whether u s sub accrued interest during this period at the time of the issuance of loan stock there was also a high debt to equity ratio according to document 4-d the debt to equity ratio was roughly tt to according to document 5-f after loan stock and loan stock were issued the required semi-annual payments from f sub to u s sub were made on a regular basis f sub a foreign_entity treated the payments as debt and deducted interest u s sub part of the u s consolidated_return filing group treated the payments as dividend income we are not certain if u s sub received foreign tax_credits for the payments non-recognition under sec_367 on date u s sub as part of the consolidated_return group filed a form_926 return by a u s transferor_of_property to a foreign_corporation together with form_8838 consent to extend the time to assess tax and a gain_recognition_agreement under sec_367 see document 5-a under the gain_recognition_agreement u s sub agreed to recognize gain under sec_1 a - 3t g if prior to the tenth taxable_year following the transfer f sub disposed of the f sub stock in any manner other than a liquidation under the gain_recognition_agreement u s sub agreed to extend the statute_of_limitations on assessment to the close of the uuth year w after the year of the transfer year z under sec_1_367_a_-3t g see document 5-d along with the gain_recognition_agreement u s sub submitted disclosure statements under sec_385 and sec_351 for the tax_year ending on date the sec_385 statement disclosed that u s sub is the holder of dollar_figurek of loan stock and u s sub is the holder of dollar_figures of the loan stock notes u s sub and u s sub treated these instruments as preferred_stock for u s tax purposes and f sub treated the loan stock instruments as debt for country tax purposes see document 5-d document 5-e discloses that u s sub contributed qq shares of f sub to f sub in exchange for dollar_figureg of s loan stock the adjusted_basis of the f sub shares in the hands of u s sub was dollar_figurec pursuant to the same plan f entity transferred dollar_figurec and gg ordinary shares in foreign company to f sub law and analysis debt versus equity whether a payment is equity or a debt is a question of fact to be decided on a case by case basis see 262_f2d_512 2d cir aff’g tcmemo_1958_8 courts have traditionally utilized a number of factors in determining whether an instrument is debt or equity under the facts of this case loan stock loan stock and loan stock are subject_to strict scrutiny because the issuer f sub and the holders u s sub and or u s sub are related parties see matter of uneco inc v 532_f2d_1204 8th cir quoting 382_f2d_298 ct_cl based on the facts as we know them loan stock more closely resembles equity than debt although no one factor or total number of factors are controlling the available facts favor classifying loan stock as equity in analyzing the date transaction formal indicia the terms of an instrument are crucial in determining whether it should be characterized as debt or equity loan stock has some of the formal indicia of both debt and equity indeed the term ffg in the name of the instrument is itself inherently ambiguous connoting both debt and equity the provision in instrument for the repayment of a sum certain and a specified coupon rate is indicative of debt see 76_f2d_11 2d cir provision for payment of a sum certain with fixed interest rate supports debt characterization on the other hand the absence of traditional creditor remedies for failure to make the required coupon payments is more characteristic of equity treatment by the parties the available information indicates that u s sub treated the payments on loan stock as dividends on preferred_stock the parties' treatment of the advances should generally be respected see 58_tc_1062 in the facts before us the interest dividend payments were never made by f sub on loan stock and u s sub never attempted to collect on the payments the only action u s sub resorted to was to obtain an increase in the coupon rate of loan stock to make up for these missed payments it appears loan stock dividends have been timely made by f sub and have been reported as dividends by u s sub for u s tax purposes f sub however treats the payments made to u s sub as interest payments on debt and deducts them for country tax purposes subordination upon liquidation of f sub loan stock would be converted to type yy preference shares and subordinated to other creditors and equity owners such as the ordinary and type xx shares in f sub subordination of loan stock to other equity owners strongly suggests that loan stock should be treated as equity see p m finance cor302_f2d_786 3d cir where the court held that subordination tended to wipe out the most significant characteristic of the debtor-creditor relationship independent creditor test also it is highly unlikely that any lender would lend money to f sub there are numerous factors to determine whether it is likely a creditor might lend money including the capitalization cash_flow and profitability of a company the high debt to equity ratio discussed below also suggests that no independent lender would loan money to f sub see 398_f2d_694 3d cir debt to equity ratio 3we note however that page dd of document 2-f indicates that on date the holders of the loan stock waived interest accrued on the loan stock amounting to dollar_figuree being all arrears of interest owed to them up to that date we are not certain whether this amount relates to unpaid obligations on loan stock or whether payments were also missed on loan stock compare this with document 5-f which indicates that all coupon payments have been made on the loan stock a high debt to equity ratio suggests inadequate capitalization of f sub thus indicating that loan stock was in the nature of equity u s sub claims that the debt to equity ratio is tt to we point out that documents 2-f 4-b and 4-d contain inconsistencies on the reported capitalization if however the debt to equity ratio is tt to as u s sub claims f sub is more than thin it is emaciated see 50_tc_236 aff'd 406_f2d_288 2d cir equity found where debt equity ratio in real_estate corporation wa sec_123 398_f2d_694 3d cir equity found on debt equity ratio where debtor failed to repay at maturity and could not do so regardless of the inconsistencies in the documentation provided the capitalization of f sub is very thin maturity u s sub received an instrument that matured in bb years a long maturity_date may be an indicium of equity according to notice_94_47 1994_1_cb_357 the reasonableness of an instrument's term is determined based on all the facts and circumstances including the issuer's ability to satisfy the instrument according to the notice_94_47 1994_1_cb_357 a maturity_date that is reasonable in one set of circumstances may be unreasonable in another if sufficient characteristics are present there are cases which indicate that long term notes can possibly be considered as debt see 55_tc_345 acq 1973_2_cb_3 instrument with a 50-year term was treated as debt under the circumstances described the service takes the position in notice_94_47 1994_1_cb_357 that debt instruments over years probably will not be respected as debt depending on the facts and circumstances however notice_94_47 1994_1_cb_357 does not provide for a specific cutoff point under years where an instrument is considered equity under the facts in the present case loan stock has a term of bb years in and of itself a term of bb years is not necessarily indicative of equity however bb years arguably is a long maturity term especially in light of f sub 1's thin_capitalization poor payment history on loan stock and instrument and instrument 2's lack of traditional creditor remedies such as acceleration of principal and interest in the event of default based on all of the available information under a traditional analysis for distinguishing debt from equity loan stock exchanged on date appears to be equity sec_367 compliance although not specifically included in your request we have considered the application of sec_367 with respect to the date transaction the following discussion sets forth our preliminary views based on the facts that are currently available sec_367 generally denies tax-free treatment to certain otherwise tax-free transactions if the transferee is a foreign_corporation however if the property transferred by the u s sub to the f sub is foreign stock eg stock of f sub the u s transferor generally qualifies for nonrecognition treatment under sec_367 if u s sub files a gain_recognition_agreement and satisfies certain other procedural requirements see notice_87_85 1987_2_cb_395 modifying temp sec_1_367_a_-3t the gain_recognition_agreement essentially requires f sub to retain the f sub stock during the term of the agreement the gain_recognition_agreement mechanism is only available if the transferred property is stock not other_property we assume for purposes of this advice and based on the facts provided that u s sub 1’s transfer of the f sub stock to f sub qualified as a sec_351 exchange based upon this assumption u s sub 1’s filing of the gain_recognition_agreement with its year z tax_return qualified for nonrecognition treatment under sec_367 in the year of the transfer additionally u s sub must continue to meet the requirements of temp sec_1_367_a_-3t g during the gain_recognition_agreement term in order to maintain such nonrecognition treatment case development hazards and other considerations a sec_311 capital_gain for u s sub your memorandum has relied on the assumption that u s sub was the beneficial and registered owner of the qq f sub shares prior to the date transaction whether u s sub owned the qq f sub shares just prior to the date transaction is unclear documents 1-f and 2-a indicate that u s sub was the beneficial_owner of the property qq f sub shares prior to the date transaction in which u s sub purportedly transferred the property to f sub in exchange for loan stock beneficial_ownership of the stock as opposed to bare_legal_title thereto is critical in determining who is a transferor in a sec_351 transaction in order for u s sub to be the transferor of the f sub stock to f sub in the date transaction u s sub must have had full ownership of the f sub stock on date thus if u s sub previously held the beneficial_ownership of the f sub stock it must have transferred the beneficial_ownership to u s sub prior to the date transaction in the absence of facts to the contrary it appears that u s sub may have transferred the beneficial_ownership to u s sub in a distribution with respect to stock under sec_301 to the extent that u s sub 2's basis in the f sub stock was less than the fair_market_value of the stock u s sub would recognize gain under sec_311 equal to the difference between the fair_market_value dollar_figureg and its basis in the f sub stock depending on the facts as they are developed sec_311 gain would be recognized on date if u s sub disposed of the qq f sub shares under the circumstances u s sub 2's sec_311 gain on the distribution of f sub shares would be deferred so long as the f sub shares were not sold or disposed of by u s sub outside of the consolidated_group see sec_1 c however it is our understanding that on date u s sub exchanged the f sub shares for loan stock which would result in immediate recognition of the deferred gain under sec_1_1502-13 b sec_351 on date transfer u s sub claims that the transaction entered into on date where u s sub contributed qq shares in f sub to f sub in exchange for dollar_figureg of loan stock was a tax-free_exchange of property under sec_351 document 5-e states that f entity also transferred property to f sub as part of the same plan it is unclear from all of the documentation provided whether u s sub had control under sec_368 of f sub in the ordinary shares type xx preference shares type yy preference shares on the date transaction according to documents 3-c 4-b and 4-d there are pp ordinary shares we are not certain if these shares vote and who owned these prior to and after the date transaction according to document 3-a there are type xx preference shares type yy preference shares as well as loan stock on date the date financial statements of f sub as noted in document 2-f indicate that u s sub owned p of the type xx preference shares on date and at the end of the reporting_period if not earlier document 2-f indicates that u s sub owned well over z of the loan stock on date but none as of date the available documents do not provide us information on what u s sub owned on date based on the limited information available we are unable to determine whether the control requirement of sec_368 was satisfied in the date transaction for that reason we cannot determine whether the date transaction qualified for non- recognition under sec_351 even if the loan stock is treated as equity c loan stock although you did not request us to consider the classification of loan stock as debt or equity we note that the terms of loan stock as set forth in instrument have certain features that may cause it to be treated as debt rather than equity on date loan stock was exchanged for nn shares worth a total of dollar_figuren of loan stock which has the same due_date interest dividend rate and interest dividend coupon payment dates as loan stock in instrument loan stock is registered on the country exchange we do not have enough facts to determine why f sub created loan stock however u s sub has informally indicated that f sub created loan stock to comport with country law we note that unlike loan stock loan stock contains the following features the terms in the event of default require acceleration of both the principal_amount due as well as the interest accrued up to the date of repayment arguably this acceleration feature is a traditional creditor remedy and makes loan stock look more like debt when compared with the prior instruments ultimate parent company guarantees the amount due under loan stock which would indicate a lender borrower relationship according to document 4-b ultimate parent company is a very successful company with a lot of assets arguably with ultimate parent company’s guarantee the holder of loan stock would have a substantially greater expectation of repayment than a holder of loan stock would have if loan stock is debt then the exchange of loan stock for loan stock may raise other issues for example it may have consequences in terms of the gain_recognition_agreement under sec_367 since the exchange of loan stock for loan stock would probably not qualify as a recapitalization under sec_368 or it may permit an additional argument that the exchange of the qq f sub stock for loan stock was not a valid sec_351 transaction because the subsequent exchange of the loan stock for loan stock soon after the date transaction d foreign tax_credits we do not know whether u s sub and u s sub have claimed foreign tax_credits over the various tax years to present e sec_385 our consideration in this memorandum of the characterization of loan stock has focused on a traditional analysis for distinguishing debt from equity without taking into account sec_385 sec_385 addresses instances such as in the facts herein where a corporate issuer of an instrument and holders of the instrument take inconsistent positions in their treatment of the instrument for tax purposes as noted f sub characterizes payments made pursuant to the loan stock loan stock and the loan stock as interest for country purposes u s sub and u s sub claim to treat the payments as dividends for u s tax purposes we don’t know if their claim is accurate and for example we refer to our comments above regarding the potential inconsistent treatment for purposes of foreign tax_credits we note however that u s sub and u s sub filed a statement pursuant to sec_385 disclosing inconsistent treatment with respect to loan stock but we are not aware of any such filing with respect to loan stock we take no position in this memorandum on the extent to which sec_385 may apply in this case the service has not yet issued regulations on this provision and has not yet taken a position on how this provision applies in the context of a foreign issuer- eg is the foreign issuer’s characterization determined by reference to foreign accounting purposes foreign tax purposes or u s tax purposes however if you ultimately conclude that the date transaction was a valid sec_351 transaction we recommend that examination seek further guidance on the application of sec_385 through a request for technical_advice see ccdm f factual development in the course of responding to your request we have noticed a number of gaps and inconsistencies in the facts due to the number of inconsistencies found in the documentation provided by u s parent company and all other related parties we suggest that all material facts be double checked for accuracy and that any inconsistencies be clarified in addition we believe the following questions will help you develop the basic facts necessary in analyzing the issues discussed herein please contact us if you have any questions cc assistant regional_counsel lc assistant regional_counsel tl
